Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

Applicant’s amendments and remarks filed 7-11-21 are acknowledged.

Claims 12, 16, 21-38 are pending and under examination as they read on the elected species of TCR α chain and TCR β chain comprising SEQ ID NOs:48 and 49, respectively.

The prior rejection under 35 U.S.C. 112 (pre-AIA ), first paragraph has been withdrawn in view of applicant’s claim amendments.

The prior rejections under pre-AIA  35 U.S.C. 102(b) have been withdrawn in view of applicant’s claim amendments.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim(s) 12 and 16 stand rejected as being directed to natural products, and new claims 21-25, 27-29, 31-38 are rejected as being directed to natural products.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as described below.

Claim(s) 12, 21, 23-25, 27-29 and 31-38 stand rejected / are rejected for being drawn to judicial exceptions because they encompass in their breadth lymphoid cells, such as T-cells, comprising, e.g., naturally occurring mRNAs encoding the naturally occurring TCRα or TCRβ chains of SEQ ID NOs: 48 and 49, respectively.  The TCR comprising the TCRα and TCRβ chains of SEQ ID NOs: 48 and 49 was isolated from a T cell obtained from the blood of a NSCLC patient (see specification at page 89 and Table 3).

Claim 16 stands rejected, and claim 22 is rejected, for being drawn to a pharmaceutical composition comprising, e.g., naturally occurring T cells comprising naturally occurring mRNAs encoding the naturally occurring TCRα or TCRβ chains of SEQ ID NOs: 48 and 49, respectively (see the instant specification, e.g., page 9, 4th paragraph; page 45, 1st full paragraph; pages 46-47 bridging paragraph).  The instant specification states the claimed pharmaceutical compositions are generally administered in conjunction with a “pharmaceutically compatible preparation” or may comprise “a pharmaceutically compatible carrier.” (see page 71, last paragraph – page 72, 1st paragraph).  

According to the specification a “pharmaceutically compatible preparation” is a nontoxic material which does not interact with the action of the active component of the pharmaceutical composition while a “pharmaceutically compatible carrier” is an organic or inorganic component, of a natural or synthetic nature, in which the active component is combined in order to facilitate application. 

Thus, the pharmaceutical composition of the instant claims given its broadest reasonable interpretation consistent with the teachings of the instant specification and the plain meaning of pharmaceutically compatible preparation / carrier encompass in its breadth compositions comprising, e.g., the naturally occurring cells of claim 12 in combination with, e.g., isotonic saline, patient autologous plasma, a synthetic plasma substitute such as plasma-lyte, or whole blood (as in an autotransfusion - infusion of cells in a patient's own blood), all of which were well-understood, routine and conventional pharmaceutically compatible preparations / carriers in the field.

However, combining the naturally occurring cells of claim 12 with isotonic saline or patient autologous plasma or whole blood, would not make the cells of the pharmaceutical composition markedly different from their naturally occurring counterparts.  For example, there would not be a markedly different change in the structure or function of the cells of claim 12 in water or a saline-buffered solution as compared to the structure or function of the cells of claim 12.



Lastly, it should be emphasized that making a “pharmaceutically compatible preparation” of cells and a “pharmaceutically compatible carrier” does not amount to significantly more than the exception itself because the combination is well-understood, routine and conventional in the field.

Applicant’s Arguments

Applicant argues: “the claimed cells are non-naturally occurring constructs markedly
different from naturally occurring products. The claimed cells do not comprise a recombinant
chromosomal DNA encoding SEQ ID NOs: 48 and 49, i.e., the T cell receptor locus of the
chromosomal DNA has not undergone a rearrangement resulting in a DNA sequence encoding
SEQ ID NO: 48 or 49. Thus, the claimed antigen-specific lymphoid cell is different from its
closest naturally occurring counterpart (i.e., a T cell isolated from a patient who has been
exposed to TPTE).”

Applicant's argument has been considered but is not found convincing essentially for the reasons of record as set forth below.

As described above, the claims encompass in their breadth lymphoid cells, such as T-cells, comprising, e.g., naturally occurring mRNAs encoding the naturally occurring TCRα or TCRβ chains of SEQ ID NOs: 48 and 49, respectively, and pharmaceutical compositions thereof.  Thus, the claims continue to encompass in their breadth naturally occurring T-cells and pharmaceutical compositions thereof.  

Claims 37 and 38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains 

To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Vas-Cath, Inc., v. Mahurkar, 935 F.2d at 1563, 19 U.S.P.Q.2d at 1116.

The claimed invention as a whole may not be adequately described where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function. A biomolecule sequence described only by functional characteristic, such as its ability to bind a TPTE amino acids 527-535:HLA-B*3501 complex, without any known or disclosed correlation between that function and the structure of the sequence, normally is not a sufficient identifying characteristic for written description purposes, even when accompanied by a method of obtaining the biomolecule of interest. In re Bell, 991 F.2d 781, 26 U.S.P.Q.2d 1529 (Fed. Cir. 1993). In re Deuel, 51 F.3d 1552, 34 U.S.P.Q.2d 1210 (Fed. Cir. 1995).

The instant specification describes a screen for T-cells and TCRs that bind TPTE peptides (see Example 4).  Using this screen, 31 TPTE-specific TCRs were isolated from CD4+ and CD8+ cells derived from three different NSCLC patients based on their ability to recognize TPTE expressing target cells.  The germline α and β regions, HLA restriction and peptide specificities of said TCRs was characterized (see Tables 3 and 5).  When compared to the other TPTE specific TCRs in Table 3, TPT#3 which comprises the elected α and β chains of SEQ ID NOs: 48 and 49 has a unique combination of TCR α and β germline domains and binds a unique peptide:MHC complex, TPTE amino acids 527-535:HLA-B*3501.  The instant specification further teaches TCRs that bind TPTE epitopes can be used to treat a malignant disease involving cells expressing TPTE (see page 26, 2nd paragraph).



The specification provides insufficient direction or guidance concerning the relationship between the structure of the claimed TCR α and β CDR domains, and the ability of said TCR to mediate binding to an HLA:SEQ ID NOs: 118-139 and 178-187 complex to demonstrate possession of the breadth of TCR variants encompassed by the instant claims.

As has been long known by the skilled artisan, antibodies and TCRs have structural and functional similarities.  For example, both molecules are heterodimers, with each monomer subunit having the characteristic immunoglobulin fold, genes encoding both molecules are constructed via V(D)J recombination of germline encoded nucleic acids, both molecules rely on accessory molecules to promote signal transduction upon ligand binding.

By analogy to antibodies, several recent court decisions speak to the notion that claiming a molecule with unknowable structural heterogeneity solely by reciting its function, i.e., its ability to mediate binding to an HLA:SEQ ID NOs: 118-139 and 178-187 complex, is not sufficient to establish possession of a genus so claimed.

Rather, “[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69).  

A "representative number of species" means that the species which are described are representative of the entire genus. Thus, when there is substantial variation within the genus, one 

Likewise, the Federal Circuit has cautioned that, for claims reciting a genus of antibodies with particular functional properties (e.g., high affinity, neutralization activity, competing with a reference antibody for binding, binding to a certain epitope), “[c]laiming antibodies with specific properties, e.g., an antibody that binds to human TNF-α with A2 specificity, can result in a claim that does not meet written description even if the human TNF-α protein is disclosed because antibodies with those properties have not been adequately described."  Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875, 1877-78 (Fed. Cir. 2011).  

Along these same lines, as more recent Federal Circuit decision, Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017), describes how when an antibody is claimed, 35 U.S.C. § 112(a) requires adequate written description of the antibody itself not just a description of the sequence to which the antibody binds.  Amgen, 872 F.3d at 1378-79.  

The importance of this court decision was recently expounded upon by Robert W. Bahr, Deputy Commissioner for Patent Examination Policy in a memorandum clarifying the applicability of USPTO guidance regarding the written description requirement of 35 U.S.C. § 112(a) as it relates to claims drawn to antibodies (see Memorandum of February 22, 2018, 2 pages, available on the USPTO website at https://www.uspto.gov/sites/default/files/documents/amgen_22feb2018.pdf).

Specifically, the so-called “newly characterized antigen” test, which had been based on an example in previously issued USPTO training materials and had been used in the past for determining whether there is adequate written description under 35 U.S.C. § 112(a) for a claim drawn to an antibody is now considered defunct.  



As described in MPEP § 2163,  “The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice…reduction to drawings…or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus…See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


 Note well: even if a selection procedure is disclosed that was, at the time of the invention, sufficient to enable the skilled artisan to identify binding proteins with the recited functional properties, the written description provision of 35 U.S.C § 112 is severable from its enablement provision.  Ariad, 94 USPQ2d at 1167; Centocor at 1876 (“The fact that a fully-human antibody could be made does not suffice to show that the inventors of the '775 patent possessed such an antibody.”)  

The claimed invention as a whole may not be adequately described where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art recognized correlation or relationship between the structure of the invention and its function. A biomolecule defined solely by its ability to perform a function, such as “a TCR reactive with SEQ ID NO: 119,” without a known or disclosed correlation between that function and the structure of the sequence, normally is not a sufficient identifying characteristic for written description purposes, even when accompanied by a method of obtaining the biomolecule of interest, see MPEP 2163.

In the instant case, the claims encompass in their breadth antigen-specific lymphoid cells produced by transferring into said lymphoid cell a nucleic acid encoding any TCR α chain and a 
  
Considering the elected species of TPT#3 as exemplary, the instant specification does not teach or guide the skilled artisan as to which alpha and beta chain CDR amino acids are critical for binding an amino acids 527-535 of TPTE bound to HLA-B*3501; moreover the skilled artisan would not know from the teachings of the instant specification what other TCRs can mediate binding to amino acids 527-535 of TPTE bound to HLA-B*3501 or how representative the “TPT#3” TCR is of the genus of any TCR reactive with an HLA-B*3501:SEQ ID NO: 119 complex encompassed in the breadth of claims 37 and 38.

The genus of binding proteins necessary to make representative TCRs reactive with a SEQ ID NO: 119 complex encompassed in the breadth of claims 37 and 38 may be vast or it may be small, but the skilled artisan would have no way of knowing which is true from the teachings of the specification; rather all that the skilled artisan would know is that the genus of potential TCRs reactive with a HLA-B*3501:SEQ ID NO: 119 complex that would need to be screened to determine if one has obtained members of the genus representative of its potential diversity is vast.

In part, this is because there is an incredible diversity of TCRs due to the nature of V(D)J recombination and adaptive immunity (see, e.g., Woodsworth et al., Genome Medicine 2013, 5:98, which provides a nice summary in “Box 1” of the genesis and function of T cell repertoire diversity that would be familiar to the ordinarily skilled artisan well prior to applicant’s date of invention; see also Robins et al., Blood. 2009;114:4099-4107, Abstract and Introduction describing assessments of diversity in the TCR repertoire, both of record).



For example, Schendel (WO2007017201A1, of record) teaches a method of isolating human TCRs that bind a peptide:HLA complex by screening T cells obtained from an HLA-A2 negative individual for their ability to bind a peptide:HLA-A2 complex that is exogenously expressed in an antigen presenting cell derived from the same HLA-A2 negative individual (see Figs. 2 and 11 and the descriptions on said figs on pages 14 and 19).  

As another example, Kloosterboer et al. (Leukemia (2004) 18, 798–808, cited herewith) teaches a method of isolating TCRs that bind a particular peptide:HLA complex using blood from donors who are negative for the peptide in question but HLA-A2 positive to screen for T-cells that bind peptide:HLA-A2 (see page 806, right col., penultimate paragraph Discussion).

The instant specification does not disclose any details about how representative the “TPT#3” TCR is of the total genus of TCRs that could be isolated according to the method taught in Example 4, much less the genus of any TCR, isolated by any method, which “is reactive with… SEQ ID NOs: 119….”

The specification does not describe any steps taken to probe if this particular clone is representative of the genus of TCRs “reactive with…SEQ ID NO: 119.”  For example, the instant specification does not disclose if the “TPT#3” TCR was isolated many times over indicating that the screen was comprehensive, or if it was merely a solitary clone randomly chosen from many other possible clones.

In conclusion, the teachings of the instant specification are insufficient to convincingly demonstrate the inventors had possession of representative members of the genus of TCRs reactive with SEQ ID NO: 119, or demonstrate a knowledge of the structural features common to the members of the genus necessary for one of skill in the art to visualize or recognize the members of the claimed genus.  Likewise, the teachings of the instant specification are 

Without a correlation between structure and function, the claim does little more than define the claimed invention by function. That is not sufficient to satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (“definition by function … does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is”).

Applicant has not described the claimed invention sufficiently to show they had possession of the vast genus of TCRs encompassed by the instant claims.

Sufficient description to show possession of such a genus “may be achieved by means of a recitation of a representative number of cDNAs, defined by nucleotide sequence, falling within the scope of the genus or of a recitation of structural features common to members of the genus, which features constitute a substantial portion of the genus.” See University of California v. Eli Lilly & Co., 119 F.3d 1559, 1567, 43 USPQ2d 1398, 1405 (Fed. Cir. 1997).  Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features. See University of Rochester v. G.D. Searle & Co., 358 F.3d 916, 69 USPQ2d 1886 (Fed. Cir. 2004). 

Moreover, according to the Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, ¶ 1 "Written Description" Requirement,  Federal Register, Vol. 66, No. 4, pages 1099-1111, Friday January 5, 2001, especially page 1106 3rd column, the written description requirement for a claimed genus may be satisfied through sufficient description of a 

What constitutes a "representative number" is an inverse function of the skill and knowledge in the art. Satisfactory disclosure of a "representative number" depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features of the elements possessed by the members of the genus in view of the species disclosed. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. See, MPEP 2163 II.A.3a.ii.

Applicant is directed to the Revised Guidelines for the Examination of Patent Applications Under the 35 U.S.C.112, ¶  1 ”Written Description” Requirement, Federal Register, Vol. 66, No.4, pages 1099-1111, Friday January 5, 2001).
No claims are allowed.  That said, claims 26 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY S SKELDING whose telephone number is (571)272-9033.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZACHARY S SKELDING/Primary Examiner, Art Unit 1644